Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 1 of 49 PagelD# 1

 

 

 

 

 

FRAIM& FIORELLA

- A PROFESSIONAL CORPORATION ——_—————-
ATTORNEYS AT LAW

 

 

PAUL D. FRAIM

TODD M. FIORELLA
EDWARD A. FIORELLA, JR.*
AMANDA L. TURNER

July 15, 2019

KATHERINE M. LENNON
*Also admitted in N.C.

Via E-File

Fernando Galindo, Clerk of Court

Eastern District of Virginia — Norfolk Division
Walter Hoffman - United States Courthouse
600 Granby Street

Norfolk, VA 23510

RE: Style of Case: Ameka Riddick, Administrator of the Estate of Pamela
Renne Riddick, The Decedent, deceased v. Watson, et al
O/File No.: 23522-00001

Dear Sir:

The Complaint in the above matter was filed on July 15, 2019. Enclosed please find a
copy of the Complaint and (22) summons copies. Please request service upon all defendants.

Please release the documents to Driskell Services. By copy of this letter, I am requesting
that they serve the same.

Thank you for your courtesy and cooperation.

Sincerely,

jg

Edward A. Fiorella, Jr.

EAFjr/cjj

Enclosures

cc: Ameka Riddick
cc/enc: Driskell Services
cc: Don Scott

TOWN POINT CENTER, SUITE 601
150 BOUSH STREET, NORFOLK, VIRGINIA 23510
PHONE: 757-227-5900 FAX 757-227-5901
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 2 of 49 PagelD# 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No,

ee ee ee ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

. William Watson
To: (D f ;
0: (Defendant’s name and address) 9 Ventnor View

Carrollton, VA 23314

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 3 of 49 PagelD# 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) ; or

0 I left the summons at the individual’s residence or usual place of abode with (name)
, aperson of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
C1 I retumed the summons unexecuted because 3; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

1 declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 4 of 49 PagelD# 4

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [~]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv. Civil Action No.

William Watson, et. al.

Nee ee ee es ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) a ee d Street

Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: =
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 5 of 49 PagelD# 5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

CI personally served the summons on the individual at (place)

on (date) 5 or

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: _
Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 6 of 49 PagelD# 6

AO 440 (Rev. 06/12) Summons in a Civil Action

 

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Nee Ne a ee ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) conten nen d Street

Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 7 of 49 PagelD# 7

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or
© I returned the summons unexecuted because ; or
OF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 8 of 49 PagelD# 8

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [¥]

AMEKA RIDDICK, Administrator of the Estate of )
PAMELA RENEE RIDDICK, THE DECEDENT )
deceased )
)
Plaintiff(s) )
V. Civil Action No.
William Watson, et. al. )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION
V.M. Williams

To: (Defendant’s name and address) 701 Crawford Street

Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 9 of 49 PagelD# 9

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

CI personally served the summons on the individual at (place)

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
O I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 10 of 49 PagelD# 10

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of )
PAMELA RENEE RIDDICK, THE DECEDENT )
deceased )
)
Plaintiff(s) )
Vv. Civil Action No.
William Watson, et. al. )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION
K.S. Leazer

To: (Defendant’s name and address) Portsmouht Sheriffs Office

701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 11 of 49 PagelD# 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) ; or
© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or
© I returned the summons unexecuted because 3; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 12 of 49 PagelD# 12

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [~]

AMEKA RIDDICK, Administrator of the Estate of )
PAMELA RENEE RIDDICK, THE DECEDENT )
deceased )
)
Plaintiff(s) )
V. Civil Action No.
William Watson, et. al. )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION
P, Deaver

To: (Defendant’s name and address) Portsmouht Sheriff's Office

701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 13 of 49 PagelD# 13

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) > or
1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
O I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 14 of 49 PagelD# 14

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia al

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
v.
William Watson, et. al.

Civil Action No.

Nee ee eee ee eee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 2 eee eh sire Office

701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: ;
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 15 of 49 PagelD# 15

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) ‘or

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
CO I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 16 of 49 PagelD# 16

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [~]

AMEKA RIDDICK, Administrator of the Estate of )
PAMELA RENEE RIDDICK, THE DECEDENT )
deceased )
)
Plaintiff(s) )
Vv. Civil Action No.
William Watson, et. al. )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION
T. Weathers

To: (Defendant’s name and address) Portsmouht Sheriff's Office

701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employce of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: : :
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 17 of 49 PagelD# 17

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) 3 or

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) > OF
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 18 of 49 PagelD# 18

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia [~]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Defendant(s)

SUMMONS IN A CIVIL ACTION

LT. R. Coardes
Portsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 19 of 49 PagelD# 19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

Date:

C1 I personally served the summons on the individual at (place)

on (date)

© I left the summons at the individual’s residence or usual place of abode with (name)

; or

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

C] I served the summons on (name of individual)

designated by law to accept service of process on behalf of (name of organization)

on (date)
CO I returned the summons unexecuted because
O Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:

, who is

; OF

3 or

0.00
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 20 of 49 PagelD# 20

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of )
PAMELA RENEE RIDDICK, THE DECEDENT )
deceased )
)
Plaintiff(s) )
Vv. ) Civil Action No.
William Watson, et. al, )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION
SGT. C.L. Kelly

To: (Defendant’s name and address) Portsmouht Sheriff's Office

701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 21 of 49 PagelD# 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any)

was received by me on (date)

CI personally served the summons on the individual at (place)

on (date) ; or

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or
(J I returned the summons unexecuted because ; or
OV Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed name and title

’s address
Server

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 22 of 49 PagelD# 22

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia [~]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Defendant(s)

SUMMONS IN A CIVIL ACTION

Darden

Portsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: ;
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 23 of 49 PagelD# 23

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) 5 or

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 24 of 49 PagelD# 24

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia [x]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al,

Civil Action No.

Nee Nee ee eee lee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

erry
ortsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address) C

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 25 of 49 PagelD# 25

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) ; or

1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OC I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or
© I returned the summons unexecuted because 5 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 26 of 49 PagelD# 26

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Ne ee eee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

M. Quinn

Portsmouht Sheriffs Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 27 of 49 PagelD# 27

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any)

was received by me on (date)

OI personally served the summons on the individual at (lace)

on (date) 3 or

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
O I returned the summons unexecuted because ; or
OF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 28 of 49 PagelD# 28

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Rallialn t Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Edward A. Fiorella, Jr.

Fraim & Fiorella, PC

150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 29 of 49 PagelD# 29

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or
OI returned the summons unexecuted because 3 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 30 of 49 PagelD# 30

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [x]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv. Civil Action No.

William Watson, et. al.

Ne Ne eee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

E. Wilson

Portsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a){2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 31 of 49 PagelD# 31

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

CI personally served the summons on the individual at (place)

on (date) ; or

1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or
O I returned the summons unexecuted because ; or
OF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 32 of 49 PagelD# 32

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintif{(s)
Vv.
William Watson, et. al.

Civil Action No.

Defendant(s)

SUMMONS IN A CIVIL ACTION

Stone

Portsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 2] days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Edward A. Fiorella, Jr.

Fraim & Fiorella, PC

150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 33 of 49 PagelD# 33

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) ; or

CO) I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
C I returned the summons unexecuted because 5 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server’s signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 34 of 49 PagelD# 34

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv. Civil Action No.

William Watson, et. al.

Nee ee eee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ee ent Sheriff's Office

701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: /
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 35 of 49 PagelD# 35

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or
C1 I returned the summons unexecuted because ; Or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 36 of 49 PagelD# 36

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
v.
William Watson, et. al.

Civil Action No.

Nee ee ee eee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

LT. Castes

Portsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 37 of 49 PagelD# 37

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) ; Or

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
O I returned the summons unexecuted because 3 or
OV Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 38 of 49 PagelD# 38

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Nee Ne ee ee ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

LT. Cortez

Portsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Edward A. Fiorella, ur.

Fraim & Fiorella, PC

150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 39 of 49 PagelD# 39

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) 3; or

[1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

O I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: :
Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 40 of 49 PagelD# 40

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [=]

 

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Ne Ne ee eee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) eri ffs Office

701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 41 of 49 PagelD# 41

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

on (date) 5 or

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OC I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

On (date) ; or
C I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server's address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 42 of 49 PagelD# 42

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [+]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
V.
William Watson, et. al.

Civil Action No.

Nee eee ee ee ee eee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ae Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: 5

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 43 of 49 PagelD# 43

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) 5 or

[1 I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or
OC) I returned the summons unexecuted because 3 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Document1 Filed 07/15/19 Page 44 of 49 PagelD# 44

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia [v]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv, Civil Action No.

William Watson, et. al.

Nee ee ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

Correct Care Solutions
Portsmouht Sheriffs Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 45 of 49 PagelD# 45

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, if any)

was received by me on (date)

OI personally served the summons on the individual at (place)

on (date) ; or

C) I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

OI served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or
CO J returned the summons unexecuted because ; or
OF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 46 of 49 PagelD# 46

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia [=]

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Nee ee ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

Michelle Murray, LPN
Portsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: ee
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 47 of 49 PagelD# 47

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

CI personally served the summons on the individual at (place)

On (date) 3; or

(7 J left the summons at the individual’s residence or usual place of abode with (name)
, aperson of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 48 of 49 PagelD# 48

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia al

AMEKA RIDDICK, Administrator of the Estate of
PAMELA RENEE RIDDICK, THE DECEDENT
deceased

Plaintiff(s)
Vv.
William Watson, et. al.

Civil Action No.

Mee me et ee eh ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

K. Mayfield, LPN
Portsmouht Sheriff's Office
701 Crawford Street
Portsmouth, VA 23704

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose nate and address are: .

Edward A. Fiorella, Jr.

Fraim & Fiorella, PC
150 Boush Street, Suite 601
Norfolk, VA 23510

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case 2:19-cv-00363 Documenti1 Filed 07/15/19 Page 49 of 49 PagelD# 49

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

© I personally served the summons on the individual at (place)

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
